Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 09/16/2022, in which, claim(s) 1-13 and 15-21 is/are pending.
Claim(s) 14 is/are cancelled.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 21have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 20 reciting “wherein the aggregated probability is calculated for the network-connected device based on a plurality of probabilities, and on the anti-collusion codes in the obtained content…”
It is unclear of the plurality of probabilities, wherein the probabilities of which elements?
It is unclear how the aggregated probability is calculated for the device based on plurality of probabilities + anti-collusion codes?

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues Hunacek-Isogai-Penugonda combination does not explicilty discloses “wherein the aggregated probability is calculated for the network-connected device based on a plurality of probabilities, and on the anti-collusion codes in the obtained content”.
The Examiner respectfully disagrees. Isogai teaches detecting pirate user based on collusion code generated and comparing with the threshold value to determine if the user/device is pirated user and the calculating is based on the collusion attack with probabilities of trace, colluders. erroneously matters AND Tardos code [Isogai; ¶7-8, 12-14, 27-32; fig. 1-3 and associated text]. 
Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Notes: Applicant’s remarks have some merits; however, based on the 112(b) rejection, such the amendment is boards and unclear of the plurality of probabilities and how the anti-collusion code is used in calculating of aggregated probability. The prior art is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunacek et al. (Pub. No.: US 2016/0080831 A1; hereinafter Hunacek) in view of Isogai et al. (Pub. No.: US 2009/0183258 A1; hereinafter Isogai) further in view of Penugonda et al. (Pub. No.: US 2020/0226233 A1; hereinafter Penugonda).
Regarding claims 1 and 16, Hunacek discloses a method for identifying from among network-connected devices a particular device likely associated with a theft of distributed content, the method comprising:
obtaining content, the content having been distributed from a particular one of the network-connected devices (streaming/disturbing contents over the network [Hunacek; ¶21-25]);
identifying in the obtained content anti-collusion codes (determine the trusted value used in watermark payload, can be ECC or Tardos code [Hunacek; ¶1, 45-47]). Hunacek discloses streaming/distributing content using content key and watermarking even the use of anti-collusion code/Tardos code. Hunacek does not explicilty discloses determining the particular one of the network-connected devices is likely associated with the theft of distributed content when an aggregated probability calculated using the identified anti-collusion codes is equal to or exceeds a predetermined threshold, wherein the aggregated probability is calculated for the network- connected device based on a plurality of probabilities, and on the anti-collusion codes in the obtained content; however, in a related and analogous art, Isogai teaches this feature.
Isogai teaches detecting pirate user based on collusion code generated and comparing with the threshold value to determine if the user/device is pirated user and the calculating is based on the collusion attack with probabilities of trace, colluders. erroneously matters AND Tardos code [Isogai; ¶7-8, 27-32; fig. 1-3 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Hunacek in view of Isogai to use collusion code with watermarking with the motivation to prevent pirating of goods.
Hunacek-Isogai combination does not explicilty discloses blacklisting, based on whether the network-connected device is likely associated with theft of distributed content, the network-connected device, wherein the blacklisting comprises at least one of blacklisting the network-connected device or blacklisting an account associated with the network-connected device; however, in a related and analogous art, Penugonda teaches these features.
In particular, Penugonda teaches blacklisting user device based on device unique identifier when determined that the user device was a source of pirated digital content and/or a user of the device is involved in digital content piracy [Penugonda; ¶96]. It would have been obvious before the effective filing date of the claimed invention to modify Hunacek-Isogai combination in view of Penugonda with the motivation to prevent illegal sharing of pirated digital content.

Regarding claims 2 and 17, Hunacek-Isogai-Penugonda combination discloses further comprising determining if at least some content of the obtained content includes a watermark containing a device identification (unique identifier of local device used in watermarking [Hunacek; ¶32]).

Regarding claim 3, H Hunacek-Isogai-Penugonda combination discloses the method of claim 1, wherein anti-collusion codes comprise Tardos codes (Tardos code [Hunacek; ¶1, 45-47], threshold value of Tardos code [Isogai; ¶27-32; fig. 1-3 and associated text]). The motivation to prevent pirating of goods.

Regarding claims 4 and 18, Hunacek-Isogai-Penugonda combination discloses further comprising identifying at least one common characteristic for at least some of the obtained content, the common characteristic being one of a content encoder used to encode the at least some of the obtained content, a website for hosting content, or a private network for distributing content (tracing pirate users and digital content that is being pirated [Isogai; ¶11-13]). The motivation to prevent pirating of goods.

Regarding claim 5, Hunacek-Isogai-Penugonda combination discloses the method of claim 1, further comprising calculating an anti-collusion score for the particular one of the network-connected devices (calculating the colluder scores for the device/user [Isogai; ¶27-32; fig. 1-3 and associated text]). The motivation to prevent pirating of goods.

Regarding claim 6, Hunacek-Isogai-Penugonda combination discloses the method of claim 5, further comprising calculating a probability for the particular one of the network-connected devices based on the calculated anti-collusion score, and a predetermined number of colluders (determine numbers of colluders based on the code [Isogai; ¶27-32, 41-42; fig. 1-3 and associated text]). The motivation to prevent pirating of goods.

Regarding claim 7, Hunacek-Isogai-Penugonda combination discloses the method of claim 6, further comprising evaluating whether the probability is above a suspicious threshold value, and storing information related to the probability when the probability is above the suspicious threshold value (determine the threshold for innocent users and pirated user [Isogai; ¶31-34, 41-42;  fig. 3-4 and associated text]). The motivation to prevent pirating of goods.

Regarding claim 8, Hunacek-Isogai-Penugonda combination discloses the method of claim 7, wherein the information related to the probability comprises:
a timestamp of when the at least some of content was found (one with ordinary skill in the art would understand timestamp is normally use when pirate reports are used);
a device identification (unique [Hunacek; ¶32, 45-47]);
a content identification (pirated content [Hunacek; ¶32, 45-47]);
the assumed number of colluders (determine numbers of colluders based on the code [Isogai; ¶27-32, 41-42; fig. 1-3 and associated text]);
a number of anti-collusion codes identified in the at least some of content (trusted value [Hunacek; ¶32, 45-47]); 
the probability for the particular one of the network-connected devices to be associated with the theft of distributed content (detecting pirate user based on collusion code generated and comparing with the threshold value to determine if the user/device is pirated user [Isogai; ¶27-32; fig. 1-3 and associated text]). The motivation to prevent pirating of goods.

Regarding claim 9, Hunacek-Isogai-Penugonda combination discloses the method of claim 1, wherein calculating the aggregated probability for the particular one of the network-connected devices comprises an aggregated probability expression (the collusion code equal or exceed threshold (determine the threshold for innocent users and pirated user [Isogai; ¶31-34, 41-42; fig. 3-4 and associated text]). The motivation to prevent pirating of goods.

Regarding claim 10, Hunacek-Isogai-Penugonda combination discloses the method of claim 1, wherein the threshold value is a first threshold value being one minus acceptable false positive value (determine the threshold and erroneously judging [Isogai; ¶12-14, 41-42; fig. 3-4 and associated text]). The motivation to prevent pirating of goods.

Regarding claim 11, Hunacek-Isogai-Penugonda combination discloses the method of claim 1, further comprising:
identifying at least one common characteristic for at least some of content of the obtained content, and when the at least one common characteristic is identified, using a second threshold value as the threshold value, the second threshold value being smaller than one minus acceptable false positive value (first threshold is when t=1 and second threshold is when t=2, so 0 is innocent user, TH is the between 0 and AV, threshold of false positive and AV is the pirate user [Isogai; ¶12-14, 41-42; fig. 3-4 and associated text]). The motivation to prevent pirating of goods.

Regarding claims 12 and 19, Hunacek-Isogai-Penugonda combination discloses further comprising: 
determining whether the aggregated probability is above an aggregated suspicious threshold value; and storing information related to the particular one of the network-connected devices in a database when the aggregated probability is above the aggregated suspicious threshold value (first threshold is when t=1 and second threshold is when t=2, so 0 is innocent user, TH is the between 0 and AV, threshold of false positive and AV is the pirate user [Isogai; ¶12-14, 41-42; fig. 3-4 and associated text]. The values are stored as data for using in calculating pirate user [Isogai; ¶29]). The motivation to prevent pirating of goods.

Regarding claim 13, Hunacek-Isogai-Penugonda combination discloses the method of claim 12, wherein the aggregated suspicious threshold value is less than the threshold value (0 is innocent user, TH is the between 0 and AV, threshold of false positive and AV is the pirate user [Isogai; ¶12-14, 41-42; fig. 3-4 and associated text]). The motivation to prevent pirating of goods.

Regarding claim 15, Hunacek-Isogai-Penugonda combination discloses the method of claim 1, wherein processing content includes one of determining if the content contains a watermark or determining if the content contains anti-collusion codes (watermarking and anti-collision code [Hunacek; ¶46]), the method further comprising comparing the content, prior to processing the content, to previously processed content, and forgo processing the content when the content contains the same information as the previously processed content (no need for collusion check if the CA key is authenticated with signature  [Hunacek; ¶21-23]).

Regarding claim 20, Hunacek-Isogai-Penugonda combination discloses a system for distributing content to user devices and for identifying from among network-connected devices a particular device likely associated with a theft of distributed content, the system comprising a processor configured to:
perform distributing operations comprising:
obtaining an identification associated with a network-connected device configured to receive a content (unique identifier of local device used in watermarking [Hunacek; ¶32]);
generating a watermark reflecting the device identification (use identifier in watermark [Hunacek; ¶30-40; fig. 2 and associated text]);
generating anti-collusion codes for the content (creating the trusted value used in watermark payload, can be ECC or Tardos code [Hunacek; ¶1, 45-47]).
providing the content by embedding in the content (inserting the trusted value and watermark in content [Hunacek; ¶30-40, 45-47; fig. 2 and associated text]):
the watermark, wherein the watermark is not visually observable during playback of the content containing the watermark; and the anti-collusion codes (the watermarking and code is not visible as it is descrambled and decode before playback [Hunacek; ¶30-40, 45-47; fig. 2 and associated text]); and
perform identifying operations comprising:
obtaining content, the content having been distributed from a particular one of the network-connected devices (streaming/disturbing contents over the network [Hunacek; ¶21-25]);
determining whether at least some of content of the obtained content includes a watermark having a user device identification (unique identifier of local device used in watermarking [Hunacek; ¶32, 45-47]);
identifying in the obtained content a subset of the distributed content containing anti-collusion codes (determine the trusted value used in watermark payload, can be ECC or Tardos code [Hunacek; ¶1, 45-47]). Hunacek discloses streaming/distributing content using content key and watermarking even the use of anti-collusion code/Tardos code. Hunacek does not explicilty discloses determining the particular one of the network-connected devices is likely associated with the theft of distributed content when an aggregated probability calculated using the identified anti-collusion codes is equal to or exceeds a predetermined threshold, wherein the aggregated probability is calculated for the network-connected device based on a plurality of probabilities, and on the anti-collusion codes in the obtained content; however, in a related and analogous art, Isogai teaches this feature.
Isogai teaches detecting pirate user based on collusion code generated and comparing with the threshold value to determine if the user/device is pirated user and the calculating is based on the collusion attack with probabilities of trace, colluders. erroneously matters AND Tardos code [Isogai; ¶7-8, 27-32; fig. 1-3 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Hunacek in view of Isogai to use collusion code with watermarking with the motivation to prevent pirating of goods.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunacek-Isogai-Penugonda combination further in view of Tegegne (Pub. No.: US 2021/0157802 A1; hereinafter Tegegne).
Regarding claim 21, Hunacek-Isogai-Penugonda combination does not explicilty discloses removing information from a database based on: a time at which the information was added to the database; or whether an aggregated code length of the identified anti-collusion codes is larger than a target effective code length; however, in a related and analogous art, Tegegne teaches these features.
In particular, Tegegne discloses calculating the aggregated hash code from data segments and compare it to the fix-length hash code to determine if that data structured is altered, and if tempered, the data can be cleanup/removed [Tegegne; ¶31-36]. One with ordinary skill in the art would understand that old information are removed form database when no longer needed. It would have been obvious before the effective filing date of the claimed invention to modify Hunacek-Isogai-Penugonda combination in view of Tegegne to remove stolen/tempered video from the database. The motivation would be to conserve storage space and reduce database query.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432